DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 7-10 are directed to an allowable process-species. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-12, 14-17 and 20, directed to the non-elected process-species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I and II as set forth in the Office action mailed on 07/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions 


Authorization for this examiner’s amendment was given in an interview with Jinseong Park (516-659-2935) on 07/19/2021.

The application has been amended as follows: 
In claim 16 at line 16, “.” has been deleted and replaced by --, --.
In claim 16 at line 18, “and” has been deleted.
In claim 16 at line 20, “.” has been deleted and replaced by --, and --.
In claim 16 at line 21, “wherein the method of claim 18, further comprises:” has been deleted.

Allowable Subject Matter
Claims 1-5, 7-10, 11-12, 14-15, 16-17 and 20 are allowed.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claims 1 and 11, a method of manufacturing an electronic device, comprising:
wherein prior to generating the first microwave the method further comprises:
generating a second microwave having a second power to pre-heat the solder paste to a second temperature; and
generating a third microwave having a third power greater than the second power to pre-heat the solder paste to a third temperature greater than the second temperature, and 


The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 16, a method of manufacturing an electronic device, comprising:
wherein the first microwave has a first power to pre-heat the solder paste to a first temperature, 
wherein the second microwave has a second power greater than the first power to heat the solder paste to a second temperature greater than the first temperature, and
prior to generating the first microwave, generating a third microwave toward the solder paste during the preheat stage to pre-heat the solder paste, and wherein the third microwave has a third power lower than the first power to pre heat the solder paste to a third temperature lower than the first temperature.

The closest references are Diehm (DE 10 2004 017 772), Pierson (US 6,252,779), Furuno (US 2003/0019917) and Liao (A Phase-Shifting Method for Improving the Heating Uniformity of Microwave Processing Materials, MDPI, www.mdpi.com/journal/materials, Materials 2016, 9, 309; doi:10.3390/ma9050309, Published: 25 April 2016) and Wikipedia (keyword: List of trigonometric identities), Lampen (US-6175287), Ammar (US-20110051375), Moghe (US-20020110942), Babic (US-8796843), Kish (US-7043109), Budraa (US-7985657), MacKay (US-5988487), Filion (US-10211141), Stewart (US-20030170444), Morimoto (US 2002/0104877), but the combination does not disclose the above feature individually or in combination.


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lam (US-20170055342), Eldridge (US-20010020545), Eldridge (US-20070228110).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/GYOUNGHYUN BAE/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761